 

Exhibit 10.1

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 

NORTHWEST BIOTHERAPEUTICS, INC.

 

CLASS D-2 WARRANTS

 

No.  WD2- ____________, 2017

 

This Certifies That, for value received, ____________________________ or its
assigns (the “Holder”), is entitled to subscribe for and purchase from Northwest
Biotherapeutics, Inc., a Delaware corporation, with its principal office in
Bethesda, Maryland (the “Company”), such number of Exercise Shares as provided
herein at the Exercise Price as provided herein. This Class D-2 Warrant (the
“Warrant”) is being issued pursuant to the terms of that certain Subscription
Agreement, dated __________, 2017, by and among the Company and Holder (the
“Agreement”).

 

1.            Definitions. Capitalized terms used but not defined herein shall
have the meanings set forth in the Agreement, as applicable. As used herein, the
following terms shall have the following respective meanings:

 

(a)          “Business Day” means a day except a Saturday, a Sunday or other day
on which commercial banks in the City of New York are authorized or required by
applicable law to be closed.

 

(b)          “Common Stock” shall mean the common stock of the Company, par
value $0.001 per share.

 

(c)          “Exercisability Date” shall mean the date the Company provides
written notice to the Holder that the Company’s certificate of incorporation has
been amended subsequent to the date hereof to increase the number of authorized
shares of Common Stock thereunder and that all other necessary corporate action
has been taken to authorize and reserve for issuance the Exercise Shares;
provided that the Company shall provide such written notice within five Business
Days after such amendment has been effected and all other necessary corporate
action has been taken.

 

(d)          “Exercise Period” shall mean the period commencing on the
Exercisability Date and ending two (2) years after the Exercisability Date.

 

(e)          “Exercise Price” of this Warrant shall be Thirty Cents ($0.30) per
share.

 



 1 

 

 

(f)          “Exercise Share” shall mean each of the fully paid and
non-assessable shares of Common Stock for which this Warrant is exercisable at
the Exercise Price. The number of Exercise Shares initially shall be
____________________ (_____________).

 

2.             Exercise of Warrant.

 

2.1           Vesting and Exercise. This Warrant will be fully vested upon
issuance, but will not be exercisable prior to the Exercisability Date. Subject
to the preceding limitation on exercise and the conditions set forth in this
Warrant, the rights represented by this Warrant may be exercised in whole or in
part at any time or times prior to the expiration of the Exercise Period, by
delivery of the following to the Company at its address set forth above (or at
such other address as it may designate by notice in writing to the Holder):

 

(a)          An executed Notice of Exercise in the form attached hereto;

 

(b)          Payment of the Exercise Price by wire transfer of immediately
available funds, subject to Paragraph 2.2 below; and

 

(c)          This Warrant.

 

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or Holder’s designee(s), shall be issued and delivered to the Holder
within a reasonable time after the rights represented by this Warrant shall have
been so exercised (but in no event less than three (3) Trading Days following
the date of exercise). In the event that this Warrant is being exercised for
less than all of the then-current number of Exercise Shares purchasable
hereunder, the Company shall, concurrently with the issuance by the Company of
the number of Exercise Shares for which this Warrant is then being exercised,
issue a new Warrant exercisable for the remaining number of Exercise Shares
purchasable hereunder.

 

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

 

2.2           Net (Cashless) Exercise. If and only if, and to the extent that,
there is no effective registration statement registering the issuance or resale
of Common Stock of the Company upon exercise of this Warrant at the time this
Warrant is exercised, and if the fair market value of one Exercise Share is
greater than the Exercise Price (at the date of calculation as set forth below),
then in lieu of exercising this Warrant by payment of cash, the Holder may elect
to receive shares equal to the value (as determined below) of this Warrant (or
the portion thereof being canceled) by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Notice of
Exercise in which event the Company shall issue to the Holder a number of
Exercise Shares computed using the following formula:

 



 2 

 

 

[tv482665_ex10-1img1.jpg]

 

   Where X =the number of Exercise Shares to be issued to the Holder

 

Y =the number of Exercise Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, that portion of the Warrant being
canceled (at the date of such calculation)

 

A =the average of the VWAP of the Common Stock for the ten consecutive Trading
Days ending on the Trading Day immediately prior to the date of exercise of the
Warrants

 

B =Exercise Price (as adjusted to the date of such calculation)

 

“Trading Day” means a day on which (i) trading in Common Stock generally occurs
on the principal U.S. national or regional securities exchange on which the
Common Stock is then listed or, if the Common Stock is not then listed on a U.S.
national or regional securities exchange, on the principal other market on which
the Common Stock is then traded, which may be OTCQB or OTCQX (a “Trading
Market”) and (ii) a last reported sale price for our Common Stock is available
on such securities exchange or market. If the Common Stock is not so listed or
traded, “Trading Day” means a “Business Day.”

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City
time)), (b) if such volume weighted average price is unavailable from Bloomberg
L.P. or its successor, the closing sales price of the Common Stock on the
Trading Market, or (c) in all other cases, the fair market value of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Purchasers of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

2.3           Securities for Which Warrant is Exercisable. Subject to the
limitations on exercise and the conditions set forth in this Warrant, this
Warrant shall be exercisable, in whole or in part, and from time to time, for
Common Stock of the Company.

 

3.             Covenants of the Company.

 

3.1           Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and non-assessable, and free from all taxes, liens and
charges with respect to the issuance thereof.

 



 3 

 

 

3.2           No Impairment. The Holder’s rights, preferences and privileges
granted under and/or in connection with this Warrant may not be amended,
modified or waived without the Holder’s prior written consent.

 

4.             Representations of Holder.

 

4.1           Acquisition of Securities for Personal Account. The Holder
represents and warrants that the securities it is acquiring on the date hereof
are being acquired solely for its account for investment and not with a view to
or for sale or distribution of such securities, or any part thereof, except in
compliance with applicable federal and state securities laws. The Holder also
represents and warrants that all of the legal and beneficial interests in the
securities which the Holder is acquiring are being acquired for, and will be
held for, its account only.

 

4.2           Securities Are Not Registered.

 

(a)          The Holder understands that the Warrant and the Exercise Shares
have not been registered under the Act on the basis that no distribution or
public offering of the Common Stock of the Company is to be effected by the
Holder. The Holder realizes that the basis for the exemption may not be present
if, notwithstanding its representations, the Holder has a present intention of
acquiring the securities for a fixed or determinable period in the future,
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder
represents and warrants that it has no such present intention.

 

(b)          The Holder recognizes that the Warrant and the Exercise Shares must
be held indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available.

 

(c)          The Holder is aware that neither the Warrant nor the Exercise
Shares may be sold pursuant to Rule 144 adopted under the Act unless certain
conditions are met, including, among other things, the availability of certain
current public information about the Company, the resale following the required
holding period under Rule 144 and the number of shares being sold during any
three month period not exceeding specified limitations.

 

4.3           Disposition of Warrant and Exercise Shares. The Holder understands
and agrees that any Exercise Shares issued pursuant to exercise of this Warrant
will not be registered at the time of issuance, and all certificates evidencing
the Shares to be issued to the Holder may bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 



 4 

 

 

4.4           Accredited Investor Status. The Holder is an “accredited investor”
as defined in Regulation D promulgated under the Act.

 

5.             Adjustment of Exercise Price and Exercise Shares.

 

5.1          Changes in Securities. In the event of changes in the Common Stock
by reason of stock dividends, splits, recapitalizations, reclassifications,
combinations or exchanges of shares, separations, reorganizations, liquidations,
or the like, the aggregate number of Exercise Shares then available under the
Warrant and the Exercise Price thereof shall be correspondingly adjusted to give
the Holder of the Warrant, on exercise for the same aggregate Exercise Price,
the same shares as the Holder would have owned had the Warrant been exercised
prior to the event and had the Holder continued to hold such shares until after
the event requiring adjustment. The form of this Warrant need not be changed
because of any adjustment in the number of Exercise Shares subject to this
Warrant. Notwithstanding anything in this Warrant to the contrary, no adjustment
will be made to the Exercise Price of this Warrant, such that the Exercise Price
would be less than the then current par value of outstanding shares of Common
Stock.

 

6.            Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) to be issued upon exercise of this Warrant
shall be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share. If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then current fair market value of one Exercise Share by such fraction.

 

7.            Transfer of Warrant.

 

(a)          Transferability. On or before the Voting Period End Date (as
defined below), the Class D-2 Warrants shall not be directly or indirectly
assignable or transferable by the Holder, and the Holder shall not at any time,
directly or indirectly, sell, assign, transfer or otherwise dispose of, loan or
pledge any Class D-2 Warrants or any economic or voting interests or rights
associated therewith, except as specifically authorized by the Board of
Directors in its sole discretion. Any purported transfer or assignment in
violation of the foregoing shall be void ab initio and given no effect. After
the Voting Period End Date, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. “Voting Period End
Date” means the 80th day after the conclusion of the Company’s 2017 annual
meeting of stockholders. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees, as applicable, and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company unless the Holder has assigned this Warrant in full, in which
case, the Holder shall surrender this Warrant to the Company within three (3)
Business Days of the date on which the Holder delivers an assignment form to the
Company assigning this Warrant full. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Exercise Shares without having a new Warrant issued.

 



 5 

 

 

(b)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 7(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the date of the original issuance of the Warrant and
shall be identical with this Warrant except as to the number of Exercise Shares
issuable pursuant thereto.

 

(c)          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

8.             Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnification by the Holder or otherwise as it may reasonably impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a replacement Warrant of the same denomination and tenor as the Warrant so lost,
stolen, mutilated or destroyed. Upon the issuance of any such replacement
Warrant, the original Warrant shall become null and void without the necessity
of any further action on the part of the Company.

 

9.            Amendment. Any term of this Warrant may be amended or waived only
with the advance written consent of the Company and the Holder.

 

10.          Notices, etc. All notices required or permitted hereunder shall be
in writing and shall be effective upon delivery to the recipient. All
communications shall be sent to the Company and to the Holder at the addresses
listed on the signature page hereof or at such other address as the Company or
Holder may designate by written notice to the other parties hereto.

 

11.          Governing Law. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by and construed under the laws of the
State of Delaware without giving effect to conflicts of laws principles.

 

[Signature Page Follows]

 



 6 

 

 

In Witness Whereof, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.

 

  Northwest Biotherapeutics, Inc.         By: /s/ Leslie J. Goldman        
Name: Leslie J. Goldman         Title: Senior Vice President         Address:
4800 Montgomery Lane     Suite 800     Bethesda, MD  20814

 

  ACKNOWLEDGED AND AGREED:                       By:
                                              Name:     

 

Signature Page to Warrant

 



 

 

 

NOTICE OF EXERCISE

 

TO: Northwest Biotherapeutics, Inc.

 

(1)         The undersigned hereby elects to purchase ________ shares of Common
Stock (the “Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.

¨

(1)

 

The undersigned hereby elects to purchase ________ shares of Common Stock (the
“Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant
to the terms of the net exercise provisions set forth in Section 2.2 of the
attached Warrant, and shall tender payment of all applicable transfer taxes, if
any.

¨

 

(2)         Please issue a certificate or certificates representing said
Exercise Shares in the name of the undersigned or in such other name as is
specified below:

 

________________________

(Name)

 

________________________

________________________

(Address)

 

      (Date)   (Signature)                 (Print name)

 

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

 

Name:       (Please Print)         Address:       (Please Print)  

 

Dated: __________, 20__

 

Holder’s     Signature:           Holder’s     Address:    

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 



 

 